UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

---------------------------------------------------------------
SHAWN COLEMAN,
                                                                   ORDER
                                    Plaintiff,
                                                                   17-CV-5031 (MKB) (LB)
                           v.

A. PRESTON, H. WILKERSON, MARIE
FELIX-JONES, and E. BLACKMON,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

         Plaintiff Shawn Coleman, proceeding pro se, commenced the above-captioned action on

August 21, 2017, against Defendants A. Preston, H. Wilkerson, Marie Felix-Jones, and E.

Blackmon, alleging that Defendants violated his due process rights. (Compl., Docket Entry No.

1.) By Report and Recommendation dated July 24, 2018, Magistrate Judge Lois Bloom

recommended that the Court dismiss Plaintiff’s claims for failure to appear and comply with

court orders (the “R&R”). (R&R, Docket Entry No. 35.) For the reasons set forth below, the

Court adopts the R&R and dismisses Plaintiff’s claims.

   I.    Background

         On February 16, 2018, Judge Bloom scheduled an initial conference for March 22, 2018.

(Order dated Feb. 16, 2018, Docket Entry No. 19.) Plaintiff failed to appear. (Minute Entry

dated Mar. 22, 2018, Docket Entry No. 23.) On March 22, 2018, Judge Bloom ordered Plaintiff

to show good cause for his failure to appear at the initial conference and ordered the parties to

attend a rescheduled initial conference on April 24, 2018. (Order dated Mar. 22, 2018, Docket

Entry No. 24.) On April 19, 2018, Defendants, at Plaintiff’s request, asked that the court allow
Plaintiff to appear by telephone for the April 24, 2018 conference, or adjourn the conference.

(Def. Letter dated Apr. 19, 2018, Docket Entry No. 25.) Judge Bloom rescheduled the

conference to June 5, 2018. (Order dated Apr. 19, 2018, Docket Entry No. 26.) Plaintiff failed

to attend. (Minute Entry dated June 5, 2018, Docket Entry No. 30.) On June 5, 2018, Judge

Bloom sua sponte issued a R&R recommending that Plaintiff’s case be dismissed for failure to

comply with court orders and failure to appear at a court-ordered conference (the “June R&R”).

(June R&R, Docket Entry No. 31.) Plaintiff objected to the June R&R on June 28, 2018, (Pl.’s

Obj. to R&R, Docket Entry No. 32), and on July 2, 2018, Judge Bloom vacated the June R&R

and scheduled a conference for July 24, 2018, (Order dated July 2, 2018, Docket Entry No. 33).

In addition, Judge Bloom notified Plaintiff that he had one last opportunity to appear for a court-

ordered conference and if he failed to appear, she would recommend that the case be dismissed.

(Order dated July 2, 2018.) Plaintiff failed to appear at the July 24, 2018 conference. (Minute

Entry dated July 24, 2018, Docket Entry No. 34.)

       On July 24, 2018, Judge Bloom sua sponte issued the R&R, recommending that the

Court dismiss Plaintiff’s claims for failure to appear and comply with court orders. (R&R.) The

R&R was mailed to Plaintiff. Neither party has objected to the R&R.

  II. Discussion

       A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). “[F]ailure to object timely to a magistrate judge’s report may operate

as a waiver of any further judicial review of the decision, as long as the parties receive clear

notice of the consequences of their failure to object.” Eustache v. Home Depot U.S.A., Inc.,

621 F. App’x 86, 87 (2d Cir. 2015) (quoting United States v. Male Juvenile, 121 F.3d 34, 38




                                                  2
(2d Cir. 1997)); see also Almonte v. Suffolk Cty., 531 F. App’x 107, 109 (2d Cir. 2013) (“As a

rule, a party’s failure to object to any purported error or omission in a magistrate judge’s report

waives further judicial review of the point.” (quoting Cephas v. Nash, 328 F.3d 98, 107 (2d Cir.

2003))); Wagner & Wagner, LLP v. Atkinson, Haskins, Nellis, Brittingham, Gladd & Carwile,

P.C., 596 F.3d 84, 92 (2d Cir. 2010) (“[A] party waives appellate review of a decision in a

magistrate judge’s Report and Recommendation if the party fails to file timely objections

designating the particular issue.” (citations omitted)).

       The Court has reviewed the unopposed R&R and, finding no clear error, adopts the R&R

in its entirety pursuant to 28 U.S.C. § 636(b)(1).

  III. Conclusion

       For the foregoing reasons, the Court dismisses the action for failure to appear and comply

with court orders. The Clerk of Court is directed to close this case.


                                                       SO ORDERED:


                                                         s/ MKB
                                                       MARGO K. BRODIE
                                                       United States District Judge

Dated: November 13, 2018
       Brooklyn, New York




                                                  3
